Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,159,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are entirely encompassed by the claims of ‘807 application. The examiner notes that the ‘807 application requires additional limitations not recited by the claims of the instant application, however a rejection for Double Patenting is proper for broader, later filed claims over narrower, earlier filed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires “updating, the determined motion information, a table of the set of tables” which lacks grammatical consistency as ‘the determined motion information’ is not linked to the ‘table of the set of tables’ i.e. by being ‘in’ or ‘within’ the table of the set of tables. The claim will be interpreted as best understood by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A non-transitory computer readable medium storing a bit-stream representation generated by a particular method”. This claim represents encoded video content stored on a non-transitory medium,  which could be, for example, a DVD movie. The encoded video content itself is not functional descriptive material, such as a computer program, which acts to program a processor to implement a specific machine, but is instead non-functional descriptive material that serves only for display. Claims to such non-functional descriptive material are non-statutory as they relate to abstract ideas for human communication, see MPEP 2111.05, 2106.04(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5-7, 9-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2020/0169726) in view of Han (2019/0098329).
In regard to claim 1 Kim discloses a video processing method comprising:
maintaining a set of candidate sets, wherein each candidate set includes one or more motion candidates derived from one or more video blocks that have been coded (Kim pars 243-246 note AMVP mode using a set of spatial candidates and a set of temporal candidates, also note pars 273-276 merge mode also using a set of spatial candidates and a set of temporal candidates);
constructing a motion candidate list for a current video block, wherein N motion candidates are checked in a candidate set of the set of tables during construction, N being an integer and depending on a coding mode of the current video block (Kim pars 342-366 note generation of a merge mode list by checking N candidates in the candidate sets, including spatial and temporal candidates, to generate the merge list, also note pars 367-383 note generation of a predictive motion vector candidate list by checking N candidates in the candidate sets including spatial and temporal candidates);
determining motion information of the current video block using the motion candidate list (Kim pars. 249-251 note determining a motion vector in AMVP using the candidate list, also note par. 275 predicting motion information of the current block using the merge candidate list in merge mode); and
coding the current video block based on the determined motion information (Kim pars. 244 and 275 coding the block using AMVP or merge mode). 
Kim discloses maintaining motion candidate sets of spatial and temporal candidates. (Kim pars 243-246 and 273-276)It is noted that Kim does not explicitly disclose maintaining these lists as tables. However, Han discloses that motion vector candidates may be stored as tables (Han par. 85). It is therefore considered obvious that one of ordinary skill in the art, before the effective filing date of the invention, would recognize the advantage of storing the spatial and temporal motion candidates of Kim in tables as suggested by Han in order to gain the expected advantage of organizing the motion data for easy access.
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Kim further discloses that the coding comprises decoding the current video block form a bitstream representation (Kim pars 259,262 and 269 note decoding using AMVP, also note pars 281-282 and 290 note decoding using merge mode). 
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Kim further discloses that the coding comprises encoding the current video block into a bitstream representation (Kim pars. 244 and 275 encoding the block using AMVP or merge mode). 
In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Kim further discloses that N depends on whether the coding mode is a merge mode or an AMVP mode (Kim pars. 343 and 368 note in merge mode N may equal 5 whereas in AMVP mode N may equal 2).
In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Kim further discloses that N is signaled in the bitstream representation (Kim par. 343 note transmitting the number N from encoder to decoder within the bitstream). 
In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Kim further discloses that N is smaller when the current video block is coded with an AMVP mode as compared to when the current video block is coded with a  merge mode (Kim pars 343 and 368 note N is 2 for AMVP and 5 for merge mode). 
In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Kim further discloses that a motion candidate in the table is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision or motion vector difference value (Kim pars. 260-263 note MVD associated with the selected motion vector candidate from the candidate list). 
In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Han further discloses updating the determined motion information, a table of the set of tables (Han par. 82). 
In regard to claim 11 refer to the statements made in the rejection of claim 10 above. Han further discloses coding a subsequent video block based on the updated table (Han Figs 4-6 and pars. 85-86 note updating candidate lists and using the lists in further coding of blocks). 
In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Kim further discloses the table is used for coding of video blocks each of which is coded with a coding mode belonging to at least one specific coding mode (Kim pars. 244 and 275 encoding the block using AMVP or merge mode . 
In regard to claim 14 refer to the statements made in the rejection of claim 12 above. Kim further discloses that the at least one specific mode comprises at least one of an AMVP mode or a merge mode (Kim pars. 244 and 275 encoding the block using AMVP or merge mode). 
In regard to claim 15 refer to the statements made in the rejection of claim 1 above. Han further discloses that the table is updated using motion information of video blocks each of which is coded with a coding mode belonging to at least one specific coding mode (Han par. 85 note updating the candidate list with newly determined candidates). 
In regard to claim 16 refer to the statements made in the rejection of claim 15 above. Kim the at least one specific mode comprises at least one of an AMVP mode or a merge mode (Kim pars. 244 and 275 encoding the block using AMVP or merge mode). 
	Claims 17-21 describe an apparatus and non-transitory computer readable medium substantially corresponding to the method described in claims 1-3. Refer to the statements made in regard to claims 1-3 above for the rejection of claims 17-21 which will not be repeated here for brevity. Further note that Kim discloses an apparatus (Figs. 1-2) which may be implemented using a non-transitory computer readable medium storing instructions to cause a processor to implement a method (Figs 22-23 note memory 2230 and 2330 and processing unit 2210 and 2310).  

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han as applied to claim 1 above, and further in view of “Algorithm Description of Joint Exploration Test Model 7 (JEM-7)” (hereafter JEM-7).
In regard to claim 5 refer to the statements made in the rejection of claim 1 above. It is noted that neither Kim nor Han disclose that the number N depends upon the block size. However, JEM-7 discloses wherein N further depends on at least a block size of the current block (JEM-7 section 2.3.7.1 note AMVP for the CU candidate list may include up to 15 MV, or N=15 in the AMVP mode, further note section 2.3.7.2 for a cub-CU the AMVP candidate list may include up to 17 MV, or N=17 hence the number of motion vectors in the candidate list depends upon the block size). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating AMVP candidate sets as taught by JEM-7 in the invention of Kim in view of Han in order to allow for a greater number of motion vector candidates in the candidate list. 
In regard to claim 8 refer to the statements made in the rejection of claims 1 and 5 above. Kim discloses that the number N in the AMVP candidate list may be less than that of the  merge candidate list at values of 2 and 5 respectively, and further discloses that other values may be used (Kim pars. 343 and 368). JEM-7 discloses that the number N in the AMVP candidate list may be greater than that of the merge candidate list at 15 and 13 respectively but also discloses that other values may be used (JEM-7 section 2.3.7.1). The prior art discloses using a desired value of N for both AMVP and merge candidate lists, and that the prior art explicitly discloses values of N where the AMVP mode is greater than that of the merge mode. Given that the prior art provides a finite range of N values for AMVP and merge modes between 0-15 and 5-13 respectively one of ordinary skill in the art would find it obvious to try various values of N for the AMVP and merge modes including those where the value of N is the same for the AMVP and the merge modes as the prior art indicates that the particular value of N may vary within this range and thus provides a high expectation of success using various values of N (Kim pars 343 and 368 note values of N are set only by example, also note JEM-7 “up to” 15 and 13 motion vectors respectively indicating that the invention functions with fewer motion vectors for each type of CU). See MPEP 2143(I). 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han as applied to claim 12 above, and further in view of Racape et al (2020/0186793).
In regard to claim 13 refer to the statements made in the rejection of claim 12 above. It is noted that neither Kim nor Han disclose excluding coding modes from using the motion candidate tables. However, Racape discloses an affine AMVP mode which does not use, or is excluded, from use of the sets of spatial and temporal motion vector candidates maintained for the regular AMVP or merge modes (Racape pars. 43-46 note prediction using an affine pair of motion vectors and pars 69-71 note ensuring list of unique predictors for affine AMVP, thus ‘excluding’ the use of predictors for regular AMVP). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating affine AMVP that is excluded from use of the candidates for regular AMVP as taught by Racape, in the invention of Kim in view of Han in order to gain the expected advantage of performing affine motion prediction which accounts for scaling and rotation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423